UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-1321



CHARLES A. ALLEN,

                                                 Plaintiff - Appellant,

          versus


SECRETARY,   DEPARTMENT   OF   HEALTH   AND   HUMAN
SERVICES,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
01-430-S)


Submitted:   May 17, 2001                        Decided:   May 23, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles A. Allen appeals the district court’s order dismissing

his civil action because the complaint failed to comply with Fed.

R. Civ. P. 8(e)(1)’s requirement that it be “simple, concise, and

direct.”   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court. See Allen v. Secretary, Dep’t

of Health & Human Servs., No. CA-01-430-S (D. Md. filed Feb. 23,

2001; entered Feb. 26, 2001).   However, we modify the dismissal to

be without prejudice to Allen’s right to file a complaint in com-

pliance with Rule 8.   28 U.S.C. § 2106 (1994).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2